Citation Nr: 0216479	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  98-03 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.

2.  Entitlement to service connection for disorders of the 
right eye and right upper eyelid.

3.  Entitlement to a compensable initial rating for residuals 
of a nasal bone fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1961 to September 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 1997 and August 
1998 by the Department of Veterans Affairs (VA) Waco, Texas, 
Regional Office (RO).  

A Travel Board hearing was held in October 1999 before the 
undersigned Member of the Board.  In February 2000, the Board 
decided several other issues which were on appeal, and 
remanded the issues listed above.  The development requested 
in the remand has since been completed, and the case is now 
ready for appellate review. The Board notes that the appeal 
for a higher evaluation arises from the initial rating 
decision which established service connection for the 
disability and assigned the initial disability evaluation.  
Therefore, the entire rating period is to be considered, 
including the possibility of staged ratings (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
issue has been characterized accordingly.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran does not currently have residuals of frozen 
feet.

3.  The veteran does not currently have a right eye disorder 
or a right upper eyelid disorder which is related to service.

4.  The nasal fracture has not resulted in a 50 percent 
obstruction of the nasal passages on both sides, or complete 
obstruction on one side.


CONCLUSIONS OF LAW

1.  Residuals of frozen feet were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  A right eye/right upper eyelid disorder was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  The criteria for a compensable initial rating for a nasal 
fracture are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.96, Diagnostic Code 6502 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The SOC and SSOC also advised him 
of the evidence that had been obtained and considered.  The 
RO supplied the veteran with the applicable regulations in 
the SOC and SSOC.  The basic elements for establishing 
service connection and entitlement to a higher rating have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran was afforded multiple VA examinations.  
The RO obtained all relevant evidence identified by the 
veteran.  The record includes his service medical records and 
post service treatment records.  The veteran has had a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Residuals Of Frozen 
Feet.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

During the hearing held in October 1999, the veteran 
testified that while he was stationed in Germany he was 
exposed to cold weather which got down to 45 degrees below 
zero.  He reported that after that he lost feeling in the 
feet and was treated for an extended period for loss of 
circulation.  He said that the doctors in service told him 
that he should always wear white socks.  He said that 
currently he had problems with his feet when it got cold.  

The veteran's service medical records include a record dated 
in January 1962 which shows that while the veteran was 
stationed at Fort Bragg in North Carolina he stated that his 
feet swelled when he did any excessive walking.  It was noted 
that he had gone on a road march the previous day.  On 
examination, there was some swelling of the left foot.  An 
undated follow-up note indicates that his feet were now fine.  
He was instructed in cold weather care.  A service medical 
record dated in March 1962 shows that he reported that his 
left knee and his feet were sore.  He reportedly had foot 
trouble for several years, and he thought that damp weather 
made the condition worse.  Hot soaks were prescribed for the 
feet.  Another service medical record dated in March 1962 
shows that the veteran was treated for a mild case of 
athlete's foot, but there was no mention of a cold injury.  

The report of a medical examination conducted in July 1964 
for the purpose of his separation from service shows that 
clinical evaluation of the feet was normal except for a 
finding a pes planus (for which service connection has 
already been granted).  The report of a medical history given 
by the veteran at that time is also negative for any 
references to a cold injury to the feet.  

The report of a cold injury examination conducted by the VA 
in February 2001 shows that the examiner reviewed the 
veteran's service records.  The veteran stated that while on 
active duty he served in Germany during very cold weather, 
and developed foot trouble.  The examiner indicated that the 
foot trouble that he developed was classic tinea pedis with 
breaks between virtually all of the toes.  The disorder was 
very difficult to control.  The veteran felt that it was due 
to the frozen foot exposure.  The examiner stated that while 
he could not rule that out as a possibility, he felt that it 
was much more likely that the veteran had a difficult problem 
with tinea pedis which, and as is often the case, it was 
rather non-responsive to therapy.  It was noted that as soon 
as he got out of service he quit having trouble with tinea 
pedis.  He worked from 1964 to 1997, and never lost any time 
from work because of a foot problem.  

On examination, there were no abnormal skin changes.  He had 
palpable pulses in both feet, and no peripheral neuritis.  
Even though he had diabetes mellitus, he had no sensory loss 
and no motor dysfunction other than that related to a stroke.  
He had a mild degree of pes planus with no calluses, and no 
other complications.  There was currently no tinea pedis.  
The examiner stated that in his opinion the veteran's history 
was clear.  It seemed quite evident that he had a frozen foot 
problem which was treated while on active duty.  The examiner 
further stated, however, that he found no physical evidence 
that would fit any of the categories of sequelae following 
cold exposure of extremities.  Specifically, he had no skin 
changes, no peripheral neuritis, no interphalangeal 
arthritis, no toe deformity, and no callosities.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The Board notes that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The VA examiner's opinion of record weighs 
against the veteran's claim, and is the only fully informed 
medical opinion which is of record.  Therefore, the Board 
finds the veteran does not currently have residuals of frozen 
feet.  Accordingly, the Board concludes that residuals of 
frozen feet were not incurred in or aggravated by service.



II.  Entitlement To Service Connection For A Right Eye
 And Right Upper Eyelid Disability.

During the hearing held in October 1999, the veteran 
testified that he was treated for 6 to 8 months in service 
for an eye problem.  He said that he had to wear a patch over 
the eye, and that doctors put medication in the eye.  He 
reported an incident in service when he was hit in the eye by 
an antenna.  

The veteran's service medical records show that he was 
treated on several occasions for complaints pertaining to the 
right eye and right eyelid.  For example, records dated in 
September 1962 show that the veteran reported having a 
sensation of having a foreign body in his right eye.  A 
record dated in September 1963 shows that he sustained a 
laceration and contusion over the right upper eyelid in a 
football game.  

The report of a medical examination conducted in July 1964 
for the purpose of his separation from service shows that 
clinical evaluation of the eyes was normal.  The report of a 
medical history given by the veteran at that time shows that 
he denied having eye trouble.  

Although a private treatment record from William Woodfin, 
M.D., dated in July 1997, shows that the veteran has a 
history of drooping of the right eyelid, it was first noted 
three days earlier.  The doctor attributed the symptom to a 
cerebral infarct.

The report of an eye examination conducted by the VA in 
February 2001 shows that the veteran gave a history of having 
trauma to both eyes while on active duty when he was struck 
in the face by an antenna.  He said that he was treated for 
several months while in Germany.  The examiner reviewed the 
claims file and noted the documentation of an episode of a 
foreign body sensation in 1962, but there was no clear 
documentation of injury to the right eye.  The examiner noted 
that there was a history of right upper eyelid drooping with 
acute onset in July 1997.  This was thought to be due to a 
central nervous system infarct which had been noted on 
magnetic resonance imaging.  

On physical examination, the veteran's visual acuity in the 
right eye was 20/40 uncorrected, and 20/20 corrected.  His 
pupils were equal at 5 mm.  They were equally round and 
reactive to light.  No afferent pupil defect was found.  On 
external exam, there were no visible eyelid scars identified.  
No cicatrical changes were found.  There was no significant 
eyelid malposition noted, and no significant ptosis noted in 
either eye.  On slit lamp examination, the lids and lacrimal 
were normal for both eyes.  The conjunctive and sclera were 
quiet and normal appearing.  The cornea was clear in the 
right eye.  The anterior chamber was deep and clear.  The 
iris was normal.  The lenses had 1-2+ nuclear sclerosis in 
both eyes.  On dilated fundus examination, the vitreous was 
clear in both eyes.  The disk was normal in both eyes.  The 
vessels, macular and periphery were normal in both eyes.  

The pertinent impressions were no eye lid abnormality found, 
and history of possible foreign body, right eye - no sequelae 
found.  The impressions also included mild cataracts, both 
eyes.  The examiner commented that there was no significant 
right eyelid or right eye abnormality found on current exam 
which might represent sequelae of possible trauma of the 
right eye.  He further stated that the exact etiology of the 
cataracts was unknown, but is was more likely than not that 
the cataracts were age related and unrelated to trauma.  

In summary, the laceration of the right upper eye lid in 
service resolved, and the veteran does not currently have any 
clinically demonstrated disability of the right eye lid as a 
result of the inservice injury.  In addition, although the 
veteran was treated in service for irritation of the right 
eye, he does not currently have any right eye disorder which 
is related to service.  Accordingly, the Board concludes that 
a right eye/right upper eyelid disorder was not incurred in 
or aggravated by service.   

III.  Entitlement To A Compensable Initial Rating For A Nasal 
Fracture.

The veteran contends that the service-connected residuals of 
a nasal bone fracture should be rated higher than 
noncompensable because he has difficulty getting air through 
the right nostril.  

The veteran's nasal fracture is rated as noncompensably 
disabling.  Under Diagnostic Code 6502, a 10 percent rating 
is warranted if there is a 50 percent obstruction of the 
nasal passages on both sides, or where there is complete 
obstruction on one side.  The Board finds, however, that the 
evidence demonstrates that the veteran's nasal fracture has 
not resulted in obstruction to this degree.

During the hearing held in October 1999, the veteran 
testified that as a result of his nasal fracture he had 
difficulty breathing through his nose on the right side.  His 
representative requested that the veteran be afforded an 
examination to determine the degree of obstruction.  

The report of a nose examination conducted by the VA in 
February 2001 shows that the examiner noted that the veteran 
had a fractured nose while he was on active duty.  The 
veteran complained of having nasal obstruction at the present 
time.  Examination of the nose indicated that there was a 
deviated septum, but it was not markedly deviated.  The 
veteran had swollen middle and inferior turbinates as though 
he had chronic allergic rhinitis which was not service 
related.  The nasal septum was deviated to the left.  There 
was air flow on both sides of the nostril.  There appeared to 
be very little nasal obstruction.  The examiner estimated 
that there was 20 percent nasal obstruction on the right side 
and 40 percent obstruction on the left side.  The examiner 
had another physician offer a second opinion, and her 
estimate of the degree of obstruction  was essentially the 
same.  The examiner felt that the veteran's nasal obstruction 
did not warrant a nasal septal reconstruction.  

The findings on objective examination have higher probative 
value than the subjective, nonspecific testimony.  Based on 
the foregoing evidence, the Board finds that the nasal 
fracture has not resulted in a 50 percent obstruction of the 
nasal passages on both sides, or complete obstruction on one 
side.  Also, the disorder does not appear to have changed 
significantly during this initial rating period so as to 
warrant a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Accordingly, the Board concludes 
that the criteria for a compensable initial rating for a 
nasal fracture are not met.


ORDER

1.  Service connection for residuals of frozen feet is 
denied.

2.  Service connection for a right eye/right upper eyelid 
disability is denied.

3.  A compensable initial rating for a nasal fracture is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

